CHRISTIAN, Judge.
The offense is aggravated assault; the punishment, a fine of two hundred fifty dollars and confinement in jail for ninety days.
It is recited in the recognizance that appellant has been convicted of a felony. The conviction being for a misdemeanor, under article 831, C. C. P., it should have been shown in the recognizance that the conviction was for a misdemeanor.
Appellant is granted fifteen days from this date in which to perfect his appeal.
The appeal is dismissed.

Dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.